UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11616 THE STUDENT LOAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1427135 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 750 Washington Blvd. 06901 Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On October 31, 2007, there were 20,000,000 shares of The Student Loan Corporation’s common stock outstanding. Available on the World Wide Web at www.studentloan.com Form 10-Q Table of Contents Part I Consolidated Financial Information Page Item 1 - Consolidated Financial Statements Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2007 and 2006 3 Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2007 and 2006 6 Notes to Consolidated Financial Statements (Unaudited) 7 – 17 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 – 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 - Controls and Procedures 28 Part II Other Information Item 1A- Risk Factors 29 Item 6 - Exhibits 29 Signature 30 Exhibit Index 31 PART ICONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 NET INTEREST INCOME Interest income $ 398,675 $ 420,366 $ 1,177,996 $ 1,227,924 Interest expense 298,345 321,962 881,032 907,234 Net interest income 100,330 98,404 296,964 320,690 Provision for loan losses (21,419 ) (7,065 ) (35,842 ) (18,506 ) Net interest income after provision for loan losses 78,911 91,339 261,122 302,184 OTHER INCOME Gains on loans securitized - 75,163 48,548 144,236 Gains on loans sold 15,815 5,904 36,081 26,103 Fee and other (loss)/income (10,052 ) (2,433 ) 14,231 16,963 Total other income 5,763 78,634 98,860 187,302 OPERATING EXPENSES Salaries and employee benefits 15,202 14,969 45,772 41,128 Other expenses 28,776 29,023 88,155 80,811 Total operating expenses 43,978 43,992 133,927 121,939 Income before income taxes 40,696 125,981 226,055 367,547 Income taxes 15,695 48,170 86,514 141,771 NET INCOME $ 25,001 $ 77,811 $ 139,541 $ 225,776 DIVIDENDS DECLARED AND PAID $ 28,600 $ 26,000 $ 83,200 $ 73,600 BASIC EARNINGS PER COMMON SHARE $ 1.25 $ 3.89 $ 6.98 $ 11.29 (based on 20 million average shares outstanding) DIVIDENDS DECLARED AND PAID PER COMMON SHARE $ 1.43 $ 1.30 $ 4.16 $ 3.68 See accompanying notes to the consolidated financial statements. THE STUDENT LOAN CORPORATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share amounts) September 30, December 31, 2007 2006 (Unaudited) ASSETS Federally insured student loans $ 16,685,148 $ 17,184,133 Private education loans 3,112,925 3,072,394 Deferred origination and premium costs 615,604 632,872 Allowance for loan losses (27,630 ) (14,197 ) Student loans, net 20,386,047 20,875,202 Other loans and lines of credit 90,594 76,117 Loans held for sale 2,943,978 323,041 Cash 4,578 6,570 Residual interests in securitized loans 564,729 546,422 Other assets 1,079,390 809,251 Total Assets $ 25,069,316 $ 22,636,603 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings, payable to principal stockholder $ 16,655,700 $ 11,136,800 Long-term borrowings, payable to principal stockholder 6,100,000 9,200,000 Deferred income taxes 248,560 287,641 Other liabilities 455,388 458,861 Total Liabilities 23,459,648 21,083,302 Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding 200 200 Additional paid-in capital 141,350 141,324 Retained earnings 1,468,118 1,410,968 Accumulated other changes in equity from nonowner sources - 809 Total Stockholders' Equity 1,609,668 1,553,301 Total Liabilities and Stockholders' Equity $ 25,069,316 $ 22,636,603 See accompanying notes to consolidated financial statements. THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 139,541 $ 225,776 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization of equipment and computer software 10,726 9,962 Amortization of deferred loan origination and purchase costs 80,761 110,431 Accreted interest on residual interests (44,021 ) (15,306 ) Provision for loan losses 35,842 18,506 Deferred tax provision (39,082 ) (1,346 ) Gains on loans sold and securitized (84,629 ) (170,339 ) Loss on valuation of residual interests 28,306 8,871 Loss on valuation of servicing assets 15,160 12,917 Disbursements and procurements of loans for resale (274,213 ) (901,235 ) Proceeds from loans sold and securitized 197,657 841,292 Cash received on residual interests classified as trading assets 53,991 2,754 Change in accrued interest receivable (226,818 ) (168,245 ) Change in other assets (47,303 ) (13,685 ) Change in other liabilities (3,447 ) 225,451 Net cash (used in)/provided by operating activities (157,529 ) 185,804 Cash flows from investing activities: Change in loans (4,383,506 ) (3,173,495 ) Increase in loan origination costs and purchase premiums (199,775 ) (225,738 ) Proceeds from loans sold and securitized 2,407,782 4,684,130 Cash received on residual interests classified as available-for-sale assets - 5,818 Capital expenditures on equipment and computer software (4,664 ) (7,744 ) Net cash (used in)/provided by investing activities (2,180,163 ) 1,282,971 Cash flows from financing activities: Net increase in borrowings with original maturities of one year or less 1,318,900 1,603,700 Proceeds from borrowings with original terms of one year or more 3,100,000 - Repayments of borrowings with original terms of one year or more (2,000,000 ) (3,000,000 ) Dividends paid to stockholders (83,200 ) (73,600 ) Net cash provided by/(used in) financing activities 2,335,700 (1,469,900 ) Net decrease in cash (1,992 ) (1,125 ) Cash - beginning of period 6,570 1,152 Cash - end of period $ 4,578 $ 27 Supplemental disclosure: Cash paid for: Interest $ 868,846 $ 905,888 Income taxes, net $ 128,333 $ 74,078 See accompanying notes to consolidated financial statements. THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Nine months ended September 30, 2007 2006 COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL Balance, beginning of period $ 141,524 $ 139,583 Capital contributions and other changes 26 1,929 Balance, end of period $ 141,550 $ 141,512 RETAINED EARNINGS Balance, beginning of period $ 1,410,968 $ 1,222,262 Cumulative effect of adoption of accounting standard, net of taxes of $506 and $941 in 2007 and 2006, respectively 809 1,494 Net income 139,541 225,776 Common dividends declared, $4.16 and $3.68 per common share in 2007 and 2006, respectively (83,200 ) (73,600 ) Balance, end of period $ 1,468,118 $ 1,375,932 ACCUMULATED OTHER CHANGES IN EQUITY FROM NONOWNER SOURCES Balance, beginning of period $ 809 $ - Cumulative effect of adoption of accounting standard, net of taxes of $506 and $850 in 2007 and 2006, respectively (809 ) 1,351 Balance, end of period $ - $ 1,351 TOTAL STOCKHOLDERS' EQUITY $ 1,609,668 $ 1,518,795 See accompanying notes to consolidated financial statements. THE STUDENT LOAN CORPORATION Notes to Consolidated Financial Statements (Unaudited) September 30, 2007 1. Basis of Presentation and Significant Accounting Policies Interim Financial Information The accompanying unaudited consolidated financial statements of The Student Loan Corporation (the Company), a Delaware corporation, include the accounts of the Company and its wholly owned subsidiaries, Educational Loan Center, Inc. and SLC Student Loan Receivables I, Inc. All intercompany balances and transactions have been eliminated. In the opinion of management, all adjustments, consisting of normal, recurring accruals, necessary to state fairly the Company's financial position and results of operations in conformity with U.S. generally accepted accounting principles (GAAP) have been reflected.The results for the three and nine month periods ended September 30, 2007 may not be indicative of the results for the full year ended December 31, 2007.Certain financial information that is normally included in annual financial statements prepared in accordance with GAAP, but is not required for interim reporting purposes, has been condensed or omitted.The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s 2006 Annual Report on Form 10-K. Use of Estimates The preparation of the consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the balance sheet date and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Revenues, which include net interest income, fees and gains on loans sold or securitized, if any, are recognized as they are earned.Interest income includes special allowance payments made by the federal government as prescribed under the Higher Education Act of 1965, as amended (the Higher Education Act), and is net of amortization of premiums and origination costs. The Company accounts for premiums and origination costs in accordance with the Financial Accounting Standards Board’s (FASB) Statement of Financial Accounting Standards (SFAS) No. 91, Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Initial Direct Costs of Leases. Deferred premiums and origination costs on the Company’s loan portfolio are amortized using the interest method. Loans The majority of the Company’s student loans were originated under the Federal Family Education Loan (FFEL) Program authorized by the U.S. Department of Education (the Department) under the Higher Education Act, and are insured by guaranty agencies (guarantors).Student loan interest, inclusive of special allowance payments, if any, is recognized as it is earned.Federally mandated loan origination or lender fees paid on disbursements, as well as other qualifying loan origination costs and premiums on loan portfolio purchases, are deferred and recognized as yield adjustments to interest income. The Company also has a portfolio of private education loans.Generally, such loans are either insured against loss by private insurers or are covered under other risk-sharing agreements with schools. Qualifying loan origination costs, purchase premiums and insurance costs are deferred and recognized as yield adjustments to interest income. Allowance for Loan Losses Most of the Company’s FFEL Program and private education loans have loss guarantees, insurance coverage, or are covered under risk-sharing agreements that minimize the Company’s exposure to loan losses.However, for the portion of loan portfolios not covered under such policies or agreements, the Company has an allowance for loan losses that provides a reserve for estimated losses on: (1) the portion of the FFEL Program portfolio subject to the risk-sharing provisions of the Higher Education Act, and (2) the CitiAssist Loan portfolio, after considering the credit risk insurance coverage obtained from third parties and the impact of any risk-sharing agreements with certain schools. Amounts of estimated potential future losses inherent in the Company’s portfolio are expensed currently and increase the provision for loan losses. Actual losses are charged off against the allowance as they occur. Subsequent recoveries increase the allowance for loan losses. Estimated losses are based on historical delinquencies, credit loss experience updated for current performance and the current aging of the portfolio. The Company ceases to accrue interest income on a student loan when one of the following events occurs: (1) a FFEL Program loan loses its guarantee, (2) an insured CitiAssist Loan reaches 150 days of delinquency, or (3) an uninsured CitiAssist Loan reaches 90 days of delinquency. Accrual of interest is resumed on CitiAssist Loans if the loan falls below 30 days of delinquency and on FFEL Program loans if the loan guarantee is reinstated. The Company writes off the loan balance corresponding to the unguaranteed portion of FFEL Program Loans at 270 days of delinquency and the uninsured portion of CitiAssist Loans at 120 days of delinquency. Also, the Company generally writes off the loan balances for loans in which the claim payment is not received for FFEL Program and CitiAssist loans at 450 days and 240 days, respectively. When loans or portions of loans are written off, the Company reduces interest income by the amounts of accrued, uncollected interest. The Company’s private education loan portfolio is not guaranteed by the federal government. Although most of the CitiAssist Loans are insured by private third-party insurers, a portion is uninsured. The Company is subject to 5% to 20% risk sharing for claims paid on loans covered by third-party insurers. For insured loans originated since the second quarter of 2003, maximum portfolio loss coverage limits apply that range from 12.5% to 13.5% of cumulative portfolio losses. For loans insured during 2005 and 2006, the insurance premium is calculated under an experience-rated plan.Limited additional premium payments may be required in the future if performance falls below the established parameters. The insurance provided by third-party agencies is provided on an individual loan basis. The majority of the uninsured CitiAssist Loans are covered under various risk-sharing agreements with schools. Risk-sharing agreements with schools are provided on a pooled-loan basis. Transfer of Student Loans through Sale or Securitization Whole Loan Sales The Company accounts for its whole loan sales in accordance with the provisions of SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, a replacement of FASB Statement No. 125, as amended(SFAS 140). In order for a transfer of financial assets to be considered a sale, the assets transferred by the Company must have been isolated from the seller, even in bankruptcy or other receivership, and the purchaser must have the right to sell the assets transferred. In addition, the sale accounting rules of SFAS 140 require the Company to relinquish effective control over the loans sold as of the sale date. Loans Securitized There are two key accounting determinations that must be made relating to securitizations. First, a decision must be made as to whether that transfer is considered a sale in accordance with GAAP. If it is a sale, the transferred assets are removed from the Company's consolidated balance sheet and a gain or loss is recognized. Second, determination must be made as to whether the securitization entity or purchaser is sufficiently independent. If so, the entity would not be included in the Company's consolidated financial statements. For each securitization entity with which it is involved, the Company makes a determination of whether the entity should be considered a subsidiary of the Company and be included in its consolidated financial statements or whether the entity is sufficiently independent such that it does not need to be consolidated. If the securitization entity's activities are sufficiently restricted to meet accounting requirements to be a qualified special purpose entity (QSPE), the securitization entity is not consolidated by the seller of transferred assets. Interests in the securitized loans are retained in the form of subordinated residual interests (i.e., interest-only strips) and servicing rights. Prior to January 1, 2007, the Company accounted for its residual interest from the 2004 securitization as available-for-sale securities, with unrealized gains and losses reported in Accumulated other changes in equity from nonowner sources. Effective January 1, 2007, the Company early-adopted SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). In accordance with SFAS 159, the Company elected to measure its residual interest from the 2004 securitization at fair value. Electing the fair value option for this residual interest resulted in consistent treatment for all of the Company’s residual interests and related derivatives. In order to convert to the fair value method, effective January 1, 2007, the Company reclassified the unrealized gain on the residual interest from the 2004 securitization from Accumulated other changes in equity from nonowner sources to Retained earnings. Beginning with the first quarter of 2007, changes in fair value of the 2004 residual interest are reported in Fee and other (loss)/income. The residual interests from its other securitizations continue to be accounted for as trading securities, with unrealized gains and losses reported in Fee and other (loss)/income. See Note 2 for more information on SFAS 159. The Company’s servicing assets are reported at fair value, in accordance with the provisions of SFAS No. 156, Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140 (SFAS 156),and are included in Other assets on its consolidated financial statements. Unrealized gains and losses associated with servicing asset valuation changes are reported in Fee and other (loss)/income. Gains are recognized at the time of securitization and are reported in Gains on loans securitized.Securitization gains depend in part on the previous carrying amount of the loans involved in the transfer and are allocated between the loans sold and the residual interests and servicing assets, collectively, the retained interests, based on their relative fair values at the date of sale.The Company estimates the fair value of these retained interests using an income approach by determining the present value of expected future cash flows using modeling techniques that incorporate management's best estimates of key assumptions, including, but not limited to prepayment speeds, credit losses, borrower benefits and discount rates. Additional information on the Company's securitization activities may be found in Note8. Loans Held for Sale Loans held for sale are loans that the Company plans to include in a future securitization or sale. Management continually assesses its future securitization and loan sale plans and transfers sufficient amounts of loans to the held for sale portfolio to meet the Company’s anticipated near term sale requirements. These loans are recorded at the lower of cost, consisting of principal and deferred costs, or market value.For the three and ninemonth periods ended September 30, 2007 and 2006, market value exceeded cost. Accordingly, no valuation allowance was necessary. Derivatives The Company manages its exposure to market rate changes through the use of derivative financial products including swaps and written options. These derivatives are carried at fair value in Other assets or Other liabilities in the Company’s consolidated balance sheet with changes in fair value recorded currently in Fee and other (loss)/income. Internally Developed Software Certain direct costs associated with the development of internal use software are capitalized. The Company capitalizes development costs for internal use software in accordance with the provisions of Statement of Position 98-1, Accounting for the Costs of Computer Software Developed or Obtained for Internal Use. These capitalized costs are included in Other assets and are amortizedusing the straight-line method over the useful life, not to exceed ten years.Deferral of costs starts after the preliminary project stage is completed and ends when the project is substantially complete and ready for its intended use. Capitalized internal use software costs are periodically reviewed for obsolescence.Capitalized costs of projects deemed to be obsolete or abandoned are written off to operating expense. 2. New Accounting Standards Fair Value Measurements As of January 1, 2007, the Company elected to early-adopt SFAS No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a consistent framework for measuring fair value and expands disclosure requirements about fair value measurements. The Company’s early adoption of SFAS 157 had no material impact on its results of operations or financial condition. Fair Value Option As of January 1, 2007, the Company elected to early-adopt SFAS159. Under this Standard, the Company may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in fair value reported in earnings.This election is generally made when the Company first recognizes a financial asset or liability and is irrevocable.SFAS 159 provides an opportunity to mitigate volatility in reported earnings that was caused by measuring hedged assets and liabilities that were previously required to use an accounting method other than fair value, while the related economic hedges were reported at fair value.Upon adoption, the Company elected to account for its residual interest from the 2004 securitization, which was classified as an available-for-sale security, at fair value. As a result, the Company reclassified $0.8 million in unrealized gains from Accumulated other changes in equity from nonowner sources to Retained earnings. Accounting for Uncertainty in Income Taxes In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48), which sets out a framework for preparers to use to determine the appropriate level of tax reserves to maintain for uncertain tax positions. This interpretation of FASB's SFASNo. 109, Accounting for Income Taxes uses a two-step approach wherein a tax benefit is recognized if a position is more-likely-than-not to be sustained. The amount of the benefit is then measured to be the highest tax benefit which is greater than fifty percent likely to be realized. FIN 48 also sets out disclosure requirements to enhance transparency of an entity's tax reserves. The Company adopted FIN 48 as of January 1, 2007. The Company’s adoption of FIN 48 on January 1, 2007 did not have a material impact on its results of operations or financial condition. The Company has no material unrecognized tax benefits. The Company’s policy is to classify interest and penalties as income tax expense. The Company has not recognized any material amounts of interest or penalties in the consolidated financial statements for the nine months ended September 30, 2007 and 2006. The following are the major tax jurisdictions in which the Company operates and the earliest tax year subject to examination: Jurisdiction Tax year United States 2003 New York 2005 3.Student Loans The Company’s portfolio of student loans consists primarily of loans originated under government guaranteed loan programs, principally the FFEL Program, and private education loans. The Company’s loans are summarized by program type as follows: September 30, December 31, (Dollars in thousands) 2007 2006 Federal Stafford Loans $ 8,396,926 $ 7,192,550 Federal Consolidation Loans 7,129,905 9,118,615 Federal SLS/PLUS/HEAL Loans 1,158,317 872,968 Private education loans 3,112,925 3,072,394 Total student loans held, excluding deferred costs 19,798,073 20,256,527 Deferred origination and premium costs 615,604 632,872 Student loans held 20,413,677 20,889,399 Less: allowance for loan losses (27,630 ) (14,197 ) Student loans held, net 20,386,047 20,875,202 Loans held for sale, excluding deferred costs 2,850,531 315,927 Deferred origination and premium costs 93,447 7,114 Loans held for sale 2,943,978 323,041 Other loans and lines of credit 90,594 76,117 Total loan assets $ 23,420,619 $ 21,274,360 4.Other Assets Other assets are summarized as follows: September 30, December 31, (Dollars in thousands) 2007 2006 Accrued interest receivable: from student loan borrowers/others $ 669,018 $ 440,992 from federal government 125,721 126,929 Servicing asset from securitization activity 171,315 169,234 Equipment and computer software(1) 36,360 42,423 Other 76,976 29,673 Total other assets $ 1,079,390 $ 809,251 (1) Amounts are reflected net of accumulated depreciation and amortization of $50 million and $44 million at September 30, 2007 and December 31, 2006, respectively. 5.Fee and Other (Loss)/Income A summary of fee and other (loss)/ income follows: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Losses related to residual interests $ (26,414 ) $ (3,500 ) $ (28,306 ) $ (8,871 ) Servicing revenue net of losses related to servicing assets 14,452 4,578 34,576 9,381 Mark-to-market (losses)/gains on derivatives (1,921 ) (8,434 ) (3,583 ) 2,867 Other origination and servicing fees 2,450 2,656 5,532 5,456 Late fees 1,105 2,039 4,646 5,293 Other 276 228 1,366 2,837 Total fee and other (loss)/income $ (10,052 ) $ (2,433 ) $ 14,231 $ 16,963 6. Related Party Transactions Citibank, N.A. (CBNA), an indirect wholly owned subsidiary of Citigroup Inc. (Citigroup), owns 80% of the outstanding common stock of the Company. Pursuant to various intercompany agreements, a number of significant transactions are carried out between the Company and Citigroup, CBNA and their affiliates. Intercompany agreements with CBNA include an Omnibus Credit Agreement, as amended (Omnibus Credit Agreement), a tax-sharing agreement and student loan originations and servicing agreements.In addition, the Company maintains a trust agreement with CBNA through which it originates FFEL Program loans.Also, the Company has an agreement for education loan servicing with Citibank (South Dakota), N.A.Management believes that the terms under which these transactions and services are provided are, in the aggregate, no less favorable to the Company than those that could be obtained from unaffiliated third parties. Detailed below is a description of, and amounts relating to, the Company’s transactions with either CBNA or other Citigroup affiliates that have been reflected in the accompanying consolidated statements of income: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Revenues Interest income $ 376 $ 88 $ 908 $ 304 Interest expense 298,345 321,962 881,027 907,234 Fee and other (loss)/ income Derivative valuation (1,921 ) (8,434 ) (3,583 ) 2,867 Other 2,450 2,656 5,532 5,456 Operating Expenses Salaries and employee benefits Employee benefits and administration $ 2,672 $ 2,703 $ 8,194 $ 7,832 Stock-based compensation 501 397 1,913 1,481 Other expenses Servicing, professional and other fees paid $ 13,648 $ 12,551 $ 37,127 $ 34,096 Data processingand communications 1,715 1,678 4,755 4,698 Premises 700 734 2,227 2,202 Other 610 1,361 1,773 1,759 CBNA Omnibus Credit Agreement All of the Company’s outstanding short and long-term unsecured borrowings were incurred under the terms of an Omnibus Credit Agreement with CBNA. This agreement provides a maximum aggregate credit limit of $30 billion through December 31, 2009, at which time it is anticipated that the agreement will be extended. Interest Rate Swap and Option Agreements The Company is a party to interest rate swaps and options with CBNA, an investment grade counterparty, to manage its interest rate risk exposure. At September 30, 2007 and December 31, 2006, the Company had $36 million and $11 million, respectively, in a margin account maintained with CBNA. The increase in the account was due to additional interest rate swap and option agreements entered into during the first nine months of 2007 as well as increases in the collateral requirements for certain agreements. For further information on the Company’s interest rate derivative agreements, see Note 7. Student Loan Origination Agreement and Servicing Fees Earned Private education loans are originated by CBNA through an intercompany agreement.Following full disbursement, the Company purchases all qualified private education loans at CBNA’s carrying value at the time of purchase, plus a contractual premium. Total private education loans purchased by the Company during the nine months ended September 30, 2007 and 2006 was $1.8 billion and $1.5 billion, respectively. Total premiums paid by the Company related to private education loan purchases for the nine months ended September 30, 2007 and 2006 were $12 million and $10 million, respectively. At September 30, 2007, the Company was committed to purchase private education loans of $1.1 billion. The Company also earns loan origination and servicing revenue for work performed on private education loans held by CBNA prior to purchase by the Company.The Company received revenue related to this agreement of $6 million and $5 million for the nine month periods ended September 30, 2007 and 2006, respectively. This revenue is included in Fee and other (loss)/income in the table above. Servicing, Professional and Other Fees Paid The Company’s loan portfolio consists primarily of student loans originated under the FFEL Program through a trust agreement with CBNA.The majority of the loan originations and servicing work on the Company’s FFEL program and private education loan portfolios was performed under the provisions of intercompany agreements with affiliates of Citigroup, including Citibank (South Dakota), N.A. The increase in the charges is primarily due to managed loan portfolio growth. CBNA Tax-sharing Agreement The Company is included in the consolidated federal income tax return of Citigroup, as well as certain combined or unitary state/local income or franchise tax returns of Citigroup or its subsidiaries.As such, the Company pays certain income taxes through CBNA. These tax apportionment expenses are based on the Company’s effective tax rates determined on a stand-alone basis and are reflected in the Company’s tax provision. Other Intercompany Arrangements Citigroup and its subsidiaries engage in other transactions and servicing activities with the Company, including cash management, data processing, telecommunications, payroll process and administration, facilities procurement and others. 7. Interest Rate Derivative Agreements The Company enters into interest rate derivative agreements to help manage its exposure to interest rate risk.The counterparty to all of the Company’s derivative agreements is CBNA, an investment grade company. None of the derivatives held by the Company during 2007 and 2006 were designated as hedges and accordingly they did not qualify for hedge accounting treatment under SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities(SFAS 133). The Company’s derivative positions are provided in the table below: September 30, 2007 December 31, 2006 Fair Value Fair Value (Dollars in thousands) Notional Asset Liability Notional Asset Liability Prime / LIBOR Swaps $ 4,000,000 $ $ 761 Other LIBOR Based Swaps 8,500,000 16,257 1,087 8,035,000 462 1,803 Interest Rate Floor Options 8,236,547 42,161 6,200,000 9,500 The Company’s LIBOR based swaps are intended to economically hedge the interest rate risk inherent in the Company’s residual interests. These swaps mature between 2009 and 2017. The Company’s interest rate floor options are written derivative contracts that are designed to function as economic hedges of the floor income component of the residual interests. Portions of the options mature in 2016 and 2021 with the remainder maturing in 2022. 8. Student Loan Securitizations The Company maintains a program to securitize certain portfolios of student loan assets. Under the Company’s securitization program, the loans are removed from the consolidated financial statements of the Company and sold to an independent trust.In order to pay for the loan assets, the trust sells debt securities, backed by the student loan assets, to outside investors. A summary of the Company’s securitization transactions is presented in the table below: Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Student loans securitized during the period $ - $ 2,498,373 $ 1,201,603 $ 4,698,605 Proceeds from student loans securitized during the period - 2,464,640 1,221,216 4,650,616 Realized gains on loans securitized - 75,163 48,548 144,236 Mark-to-market gains on retained interests at securitization date - 3,574 3,075 6,292 The following table reflects amounts received from the securitization trusts: Nine Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) 2007 2006 Cash received from trusts for contractual servicing fees $ 47,919 $ 21,080 Cash received from trusts on residual interests 53,991 8,572 The following table reflects receivables and payables related to the Company’s securitization trusts: (Dollars in thousands) September 30, 2007 December 31, 2006 Receivable from trusts for servicing $ 5,766 $ 3,950 Payable to trusts for student loan payments 13,285 11,494 During the nine months ended September 30, 2007 and 2006, the Company earned $50 million and $22 million, respectively, of revenue for servicing the trust portfolios. Changes in the Company’s servicing assets are presented in the table below: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Balance at beginning of period $ 174,077 $ 100,689 $ 169,234 $ 76,784 Cumulative effect adjustment - - - 2,435 Changes in fair value due to changes in inputs and assumptions 5,258 (99 ) 8,519 (3,596 ) Other changes (1) (8,020 ) (4,320 ) (23,679 ) (9,321 ) Student loan securitizations - 39,288 17,241 69,256 Balance at end of period $ 171,315 $ 135,558 $ 171,315 $ 135,558 (1) Amounts represent the effects of payments and the passage of time. The cumulative effect adjustment in the table above was related to the adoption of SFAS 156. See Note 1 for further information. The Company routinely refines its estimates used to value its retained interests as future events may deviate from forecasts. Such estimates, while based on relevant observable data, inherently involve significant judgment and uncertainty. The key assumptions used to value the residual interests for the securitization trusts were as follows: September 30, 2007 December 31, 2006 Weighted average discount rate: FFEL Program Consolidation Loans 10.7% 10.0% Private education loans 12.7% 12.0% Constant prepayment rates: FFEL Program Consolidation Loans Up to 6.5% in 5 to 10 years Up to 9.8% in 5 to 10 years Private education loans 6.7% to 21.6% over 12 years 4.6% to 20.0% over 12 years Anticipated credit losses, net of insurance and guarantees: FFEL Program Consolidation Loans 0.31% 0.11% Private education loans 1.13% 1.10% Expected basis spread between LIBOR and Commercial Paper rate 11.0 basis points 10.7 basis points Utilization rate of borrower benefits: Automated clearing house 10.0% to 40.1% 17.5% to 39.8% On time payments 0% to 41.6% 14.5% to 36.5% The key assumptions used to value the servicing assets for all securitization trusts were as follows: September 30, 2007 December 31, 2006 Weighted average discount rate: FFEL Program Consolidation Loans 6.1% 6.0% Private education loans 6.6% 6.5% Constant prepayment rates: FFEL Program Consolidation Loans Up to 6.5% in 5 to 10 years Up to 9.8% in 5 to 10 years Private education loans 6.7% to 21.6% over 12 years 4.6% to 20.0% over 12 years Servicing margin 25.0 basis points 25.0 basis points A sensitivity analysis is provided in the table below that shows the effects of adverse changes in each of the key assumptions used to determine the fair value of the retained interests.The adverse effect of the change in each assumption must be calculated independently while holding all other assumptions constant.Because the key assumptions may not be independent, the net effect of simultaneous adverse changes in the key assumptions may be different from the sum of the individual effects shown in the table. The effects of the key assumptions on the residual interests and servicing assets are presented below: (Dollars in thousands) Residual Interests Servicing Assets Fair value at September 30, 2007 $ 564,729 $ 171,315 Discount rate 10% adverse change (22,348 ) (3,970 ) 20% adverse change (43,038 ) (7,776 ) Constant prepayment rate 10% adverse change (10,483 ) (2,846 ) 20% adverse change (21,141 ) (5,835 ) Anticipated net credit losses/defaults 10% adverse change (5,404 ) (1,093 ) 20% adverse change (10,749 ) (2,150 ) Servicing margin 10% adverse change - (16,922 ) 20% adverse change - (33,666 ) Basis spread - 10% adverse change (5,823 ) - 20% adverse change (11,646 ) - Borrower benefits – ACH - 10% adverse change (3,096 ) - 20% adverse change (6,184 ) - Borrower benefits – on time payments - 10% adverse change (9,450 ) - 20% adverse change (18,948 ) - The Company continues to service the loans transferred to the trusts after securitization. As a result, the Company considers the securitized loans to be part of the Company’s managed loan portfolio. Principal amounts of loans managed, on-balance sheet loans and the related loan delinquencies (loans which are 90 days or more past due) are presented in the following table: (Dollars in thousands) September 30, 2007 December 31, 2006 Principal amounts, at period end On-balance sheet loans $ 23,448,249 $ 21,288,557 Securitized amounts 12,686,000 12,375,339 Total managed $ 36,134,249 $ 33,663,896 Delinquencies, at period end On-balance sheet loans(1) $ 776,053 $ 775,345 Securitized amounts 310,744 217,090 Total managed(1) (2) $ 1,086,797 $ 992,435 (1)Amounts include loans available for sale. (2)Of these loans, 99% were accruing interest at September 30, 2007 and December 31, 2006. Credit losses, net of recoveries, for the Company’s managed loan portfolios are presented in the table below: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Credit losses, net of recoveries: On-balance sheet loans $ 8,429 $ 5,624 $ 18,715 $ 12,118 Securitized amounts 2,124 67 4,685 67 Total managed $ 10,553 $ 5,691 $ 23,400 $ 12,185 9. Fair Value The Company determines fair value using valuation techniques which are based upon observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. These two types of inputs are evaluated using the following fair value hierarchy: · Level 1 – Quoted prices for identical instruments in active markets. · Level 2 – Quoted prices for similar instruments in active market, quoted prices for identical or similar instruments in markets that are not active; and model derived valuations whose inputs are observable or whose primary value drivers are observable. · Level 3 – Instruments whose primary value drivers are unobservable. The following table presents the Company’s financial assets and liabilities that are measured at fair value on a recurring basis for each of these hierarchy levels: September 30, 2007 (Dollars in Thousands) Level 2 Level 3 Assets Residual interests in securitized loans $ - $ 564,729 Other assets 16,257 171,315 Total Assets $ 16,257 $ 736,044 Liabilities Other liabilities $ 43,248 $ - Derivatives Derivatives are used to manage interest rate risk. Fair value was based upon market quotes received from counterparties. Derivatives are recorded at fair value and are included in Other assets and Other liabilities in the table above and on the consolidated financial statements. For more information on derivatives, see Note 7. Retained Interests in Securitized Loans The fair value of the retained interests in securitized loans, including residual interests and servicing assets, were determined using discounted cash flow models. Servicing assets are included in Other assets in the table above. Retained interests are recorded at fair value on the consolidated financial statements.For more information on loan securitizations, see Note 8. The following tables present the changes in the Level 3 fair value category for the three and nine months ended September 30, 2007: (Dollars in Thousands) Residual Interests in Securitized Loans Other Assets Balance at June 30, 2007 $ 593,552 $ 174,077 Net unrealized (losses)/gains(1) (11,206 ) 8,087 Issuances and settlements (17,617 ) (10,849 ) Balance at September 30, 2007 $ 564,729 $ 171,315 (Dollars in Thousands) Residual Interests in Securitized Loans Other Assets Balance at December 31, 2006 $ 546,422 $ 169,234 Net unrealized gains(1) 15,715 16,471 Issuances and settlements 2,592 (14,390 ) Balance at September 30, 2007 $ 564,729 $ 171,315 (1) Amount includes, as applicable, accreted interest which is included in Interest income and other unrealized (losses)/gains which are included in Fee and other (loss)/income in the consolidated statement of income. 10. Short and Long-Term Borrowings The Company’s outstanding borrowings were obtained under the terms of an Omnibus Credit Agreement with CBNA. This agreement expires December 2009, at which time it is anticipated that the agreement will be extended. Approximately $4.5 billion of the Company's outstanding short and long-term debt includes various interest rate options embedded in the respective debt instruments at September 30, 2007.These embedded options have been determined to be clearly and closely related to the underlying debt instruments and, in accordance with SFAS 133, do not require bifurcation.Management considers these options as economic hedges to the floor income component of its assets. 11. Commitments and Contingencies In the ordinary course of business, the Company is involved in various litigation proceedings incidental to and typical of the business in which it is engaged.In the opinion of the Company’s management, the ultimate resolution of these matters would not be likely to have a material adverse effect on the results of the Company’s operations, financial condition or liquidity. In addition, since March 2007, the Company has been responding to and cooperating with a number of inquiries into the student loan industry.Several U.S. Congressional committees commenced investigations of the student loan industry. The Company is responding to requests for certain information and documents in connection with these investigations. Additionally, the offices of various states’ attorneys general and certain federal authorities are also conducting investigations and/or have served formal or informal requests for information upon the Company. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis (MD&A) discussion should be read in conjunction with the accompanying unaudited consolidated financial statements and notes and the Company’s 2006 Annual Report on Form 10-K. The MD&A provides the Company’s perspective on the individual sections, which include the following: Business Overview– a general description of the Company’s business and the impacts of market conditions on the business Critical Accounting Estimates - an overview of accounting policies that require critical judgments and estimates Accounting Changes and Future Application of Accounting Standards – a summary of new accounting standards Financial Condition– a discussion and analysis of the Company’s products, disbursement and procurement activity, allowance for loan losses, private education loans in repayment, and sources and uses of cash Results of Operations - an analysis of the Company’s results of operations for the three and nine months ended September 30, 2007 and 2006 Regulatory Impacts– a discussion of legislative activities that affect the student loan industry (including the College Cost Reduction and Access Act which will have an adverse affect on the financial condition and results of operations of the Company) Off-Balance Sheet Arrangements–a description and analysis of the Company’s arrangements and commitments Forward-Looking Statements– an explanation of Forward-Looking Statements within the meaning of the Private Securities Litigation Reform Act Business Overview The Student Loan Corporation (the Company) is one of the nation’s leading originators and holders of student loans offering a full array of student loan products to students and their parents. The majority of the Company’s loans are guaranteed under the Federal Family Education Loan (FFEL) Program, authorized by the U.S. Department of Education (the Department) under the Higher Education Act of 1965, as amended (the Higher Education Act). The Company originates, manages and services federally insured student loans through a trust agreement with Citibank, N.A. (CBNA), an indirect wholly owned subsidiary of Citigroup Inc. (Citigroup) and the Company’s principal shareholder. The Company also originates through CBNA and holds private education loans that are not insured under the Higher Education Act. The Company is committed to providing exceptional service to borrowers and schools and offering competitive and innovative products to students and their families. The Company differentiates itself from its competitors by offering life of loan servicing on most loans. The earnings of the Company are primarily generated by the spread between the interest earned on its loan assets (based on the 91-day Treasury Bill rate, the 90-day Commercial Paper rate or the prime rate) and the interest paid on its borrowings (primarily based on LIBOR). This earnings spread between the interest earned and the interest expensed represents net interest income. Net interest income is also impacted by changes in the size of the Company’s loan portfolio and changes in the current interest rate environment, particularly by spread changes between the 91-day Treasury Bill rate, the 90-day Commercial Paper rate or the prime rate and LIBOR.The Company regularly monitors interest rates and may enter into interest rate derivative agreements on portions of its portfolio in response to interest rate fluctuations. The Company’s earnings are affected by the number and size of asset sales and securitizations, which fluctuate on a quarterly basis. During the third quarter of 2007, the Company elected to postpone its securitization activities due to market conditions. The Company’s earnings are also affected by valuation changes to its retained interests from securitizations, which fluctuate based on factors such as market rate changes, prepayment speeds, default rates and regulatory changes. Other factors that may impact earnings are loan servicing revenue and loan servicing costs, applicable laws and regulations, prepayment rates on student loans including those resulting from student loan consolidations, net credit losses, the number of borrowers qualifying for borrower benefits, financing options available to students and their parents, and competition. During 2007, the College Cost Reduction and Access Act (CCRA Act) was passed into law, which contains provisions that are effective beginning in the fourth quarter of 2007.Prior to the CCRA Act, the Company received99% default reimbursement on FFEL Program loans. The CCRA Act eliminates the Exceptional Performer (EP) program, thereby decreasing the Company’s reimbursement rates on FFEL Program loans. For substantially all claims filed after October 1, 2007, the Company will receive 97% or 98% reimbursement, depending on the origination date of the loan. The CCRA Act also provides for a further reduction in the reimbursement rate to 95% for new loans disbursed on or after October 1, 2012. Other provisions included in the CCRA Act for new loans originated on or after October 1, 2007 increase lenders fees from 0.5% to 1.0% and reduce special allowance payments by 55 basis points for Stafford and Consolidation loans and 85 basis points for PLUS loans.These provisions are expected to have an adverse effect on the Company’s future financial position and results of operations, specifically Net interest income, Provision for loan losses and Residual interests in securitized loans.See Regulatory Impacts on page 25 for more information regarding recent legislative activity. Critical Accounting Estimates Certain accounting estimates made by management are considered to be critical accounting estimates because they require management to make difficult, complex or subjective judgments and estimates that could have a material affect on the Company’s results. The Company’s critical accounting estimates, which relate to student loan securitizations and allowance for loan losses, are described fully in the Company’s 2006 Annual Report on Form 10-K. The following section highlights changes in the critical accounting estimates. Student loan securitizations The Company securitizes student loan assets as a means to access competitive financing rates in the market and provide an alternative source of funding. Initial and subsequent measurements of the fair value of retained interests in securitized assets are performed using a discounted cash flow model. The discount rate, basis spreads, anticipated net credit loss rate, average loan life, anticipated prepayment rates and borrower benefits are key assumptions utilized to measure the fair value of retained interests. These assumptions are updated on a quarterly basis to reflect current market conditions. During the third quarter of 2007, events occurred which required changes to certain assumptions. The enactment of the CCRA Act, which eliminated the EP program, resulted in an increase in the anticipated net credit losses for the FFEL Program Consolidation Loan securitization trusts and a $10 million reduction in the fair value of the Company’s retained interests. In addition, changes in the interest rate environment during the third quarter of 2007 resulted in a $29 million reduction in the fair value of the Company’s retained interests. Future changes in prevailing market conditions or the regulatory environment could result in further writedowns of the Company’s retained interests. Allowance for loan losses Most of the Company’s loans have loss guarantees from the U.S. government or private insurance coverage which reduce the Company’s exposure to loan losses. The allowance provides a reserve for estimated losses on the portion of the student loan portfolio that is not covered by such guarantees or insurance. The CCRA Act’s elimination of the EP program increased the Company’s anticipated net credit losses and resulted in an $8 million increase in the allowance for loan losses. Future changes in loss rate experience or the regulatory environment could result in further increases in the allowance for loan losses. Accounting Changes and Future Application of Accounting Standards See Note 2 to the consolidated financial statements for a discussion of new accounting standards. Financial Condition Loans At September 30, 2007, the Company’s student loan assets were comprised of FFEL Program loans, private education loans, an inventory of loans held for sale and related deferred costs. See Note 3 to the consolidated financial statements for a presentation of the loan portfolio by program type. Balances related to the Company’s owned and managed loan portfolios are summarized below: (Dollars in millions) September 30, 2007 December 31, 2006 Average owned loans (year to date) $ 22,749 $ 25,355 Owned loans at end of period 23,448 21,289 Average managed loans (year to date) 35,089 32,403 Managed loans at end of period 36,134 33,664 Loan Disbursement and Procurement Activity The Company makes loans through retail, direct-to-consumer and wholesale channels. The retail channel represents loan activity directed by the Company’s retail sales force and is initiated primarily through the Company’s relationships with schools and universities. Retail volume consists primarily of FFEL Program Stafford and PLUS loans and CitiAssist loans. Loan consolidation and other secondary market volume represents loan activity initiated outside the retail channel, through activities such as direct marketing to consumers or purchases of loans originated by other lenders, and is comprised primarily of FFEL Program Stafford, PLUS and Consolidation Loans. Details of the Company’s origination activity are presented in the table below: Three months ended September 30, Nine months ended September 30, (Dollars in millions) 2007 2006 2007 2006 Retail: FFEL Program Stafford and PLUS Loan originations $ 1,656 $ 1,307 $ 3,750 $ 3,095 CitiAssist Loans disbursed under commitments to purchase(1) 614 682 1,500 1,463 Total Retail 2,270 1,989 5,250 4,558 Loan consolidation and other secondary market volume 853 2,179 1,999 4,370 Total Originations $ 3,123 $ 4,168 $ 7,249 $ 8,928 (1) These amounts represent CitiAssist Loans disbursed by CBNA. These loans have been or will be purchased by the Company after final disbursement. The $655 million increase in FFEL Program Stafford and PLUS loan originations for the nine month period ended September 30, 2007, compared to the same period of 2006, is primarily attributable to the success of ongoing marketing initiatives, as well as overall growth in the marketplace. The $37 million increase in CitiAssist Loan disbursements for the nine month period ended September 30, 2007 compared to the same period last year resulted from increasing borrower demands for private education financing above the statutory limits provided by the FFEL Program partially offset by the shift in volume to the Graduate PLUS loan product introduced in 2006. In order to comply with certain legal and regulatory requirements, CitiAssist Loans are originated by CBNA through an intercompany agreement. Following full disbursement, the Company purchases all CitiAssist Loans from CBNA. See Note 6 to the consolidated financial statements for further information regarding the Company’s purchases of CitiAssist Loans from CBNA. CitiAssist Loans do not carry federal government guarantees, but generally carry private insurance. At September 30, 2007 and 2006, $615 million and $655 million, respectively, of CitiAssist Loans were owned and held by CBNA. Approximately half of the loan consolidation and other secondary market volume presented in the table above for the ninemonth periods ended September 30, 2007 and 2006, respectively, were consolidations of student loans already held in the Company’s loan portfolio. The decrease in loan consolidation and other secondary market volume is within expectations due to the difference in the interest rate environment during the first nine months of 2007 as compared to the same period of 2006. Generally, loans are not specifically purchased or originated for resale, and are recorded in the Company’s held portfolio.However, as sales opportunities present themselves, certain of these loan purchases or originations may be reclassified as held for sale. Allowance for loan losses Most of the Company’s loans have loss guarantees provided by the U.S. government or private insurance coverage which reduce the Company’s exposure to loan losses. The Company’s loan loss allowance provides a reserve for estimated losses on the portion of the FFEL Program loan portfolio that is subject to the risk-sharing provisions of the Higher Education Act and the private education loan portfolio, after considering the credit risk insurance coverage obtained from third parties and the impact of any risk-sharing agreements with certain schools. For further information on the allowance for loan losses, see Note 1 to the consolidated financial statements. The Company’s allowance for loan losses and current period provision for loan loss expense increased significantly as compared to both the prior quarter and the same quarter of the prior year. There are two primary factors driving this increaseSeasoning of the uninsured private loan portfolio resulted in higher losses, which increased current period charge-offs as well as the required loan loss allowance. In addition, the CCRA Act cut default claim reimbursements by eliminating the EP program, whichincreased the Company’s allowance for loan losses by $8 million.See Regulatory Impacts on page 25 for further information about the CCRA Act. Each of these factors is expected to continue to adversely impact the Company’s provision for loan losses. An analysis of the allowance for loan losses and its components is presented in the table below: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Balance at beginning of period FFEL Program $ 4,700 $ 5,519 $ 6,911 $ 1,993 CitiAssist 10,711 4,417 7,286 2,997 15,411 9,936 14,197 4,990 Provision for loan losses FFEL Program 11,671 3,170 12,540 6,720 CitiAssist 9,748 3,895 23,302 11,786 21,419 7,065 35,842 18,506 Charge offs FFEL Program (2,731 ) (2,316 ) (5,307 ) (2,346 ) CitiAssist (7,489 ) (3,776 ) (17,320 ) (11,075 ) (10,220 ) (6,092 ) (22,627 ) (13,421 ) Recoveries FFEL Program - 1 - 7 CitiAssist 1,791 467 3,912 1,295 1,791 468 3,912 1,302 Other (1) FFEL Program (771 ) - (1,275 ) - CitiAssist - - (2,419 ) - (771 ) - (3,694 ) - Balance at end of period FFEL Program 12,869 6,374 12,869 6,374 CitiAssist 14,761 5,003 14,761 5,003 $ 27,630 $ 11,377 $ 27,630 $ 11,377 (1) Represents reserve amounts associated with loans sold or reclassified as held-for-sale. Private Education Loans in Repayment The Company’s private education loan portfolios are not guaranteed by the federal government. Although private education loans do not carry a federal government guarantee, most of these loans are insured by either Arrowood Indemnity Company (Arrowood), formerly Royal Indemnity Company, or United Guaranty Commercial Insurance Company of North Carolina/New Hampshire Insurance Company (UGCIC/NHIC).Arrowood is part of Arrowpoint Capital Corp. These third-party entities insure the Company against loss in cases of borrower loan default, bankruptcy or death.Under the Arrowood program, private education loans that are submitted for default claim are generally subject to a risk-sharing deductible of 5% of the sum of the outstanding principal and accrued interest balances. Under the UGCIC/NHIC program, defaults are generally subject to risk-sharing deductibles between 10% and 20% of the claim amounts.UGCIC/NHIC insures most of the Company’s new private education loan originations.UGCIC is rated Aa2 by Moody’s and NHIC is rated AA+ / Stable by Standard & Poor’s as of September 30, 2007. Private education loan delinquencies impact earnings through charge offs and increased servicing and collection costs. Information on private education loans, including delinquency and insurance coverage, are shown in the table below: September 30, December 31, (Dollars in thousands) 2007 2006 Total private education loans (including loans held for sale) $ 4,510,506 $ 3,072,394 Private education loans in repayment $ 1,319,651 $ 1,156,184 Private education loans in forbearance(1) $ 150,748 $ 81,761 Private education loans delinquent 30 - 89 days as a % of total private education loans in repayment 3.9% 2.6% Private education loans delinquent 90 days or greater as a % of total private education loans in repayment 1.7% 2.6% Allowance for loan losses for private education loans $ 14,761 $ 7,286 Total private education loans insured by third parties $ 3,693,694 $ 2,410,142 Total uninsured private education loans $ 816,812 $ 662,252 (1) Changes from December 31, 2006 to September 30, 2007 are due primarily to seasonality. A portion of the uninsured loans are covered by risk-sharing agreements with schools and universities. Such risk-sharing agreements covered $505 million and $501 million of uninsured private education loans as of September 30, 2007 and December 31, 2006, respectively. The Company is exposed to losses of up to 100% on uninsured loans that do not have risk-sharing agreements. Sources and Uses of Cash Cash received from borrower repayments, claim payments, subsidized interest and special allowance payments (SAP) from the federal government, securitizations and the Omnibus Credit Agreement are the Company’s primary sources of cash. The Company’s primary uses of cash are new loan originations and purchases, funding operating expenses and repayment of debt.The Company’s current funding sources are sufficient to meet the Company’s cash needs for operational activities, including debt service, for the foreseeable future. The Company had loan purchase commitments of $1.3 billion and loan disbursement commitments of $1.7 billion at September 30, 2007. Generally, the Company purchases loans under commitment obligations within one year of first disbursement or in accordance with contractual terms. The Company also provides lines of credit to certain institutions. Such lines are used by these organizations exclusively to disburse FFEL Program loans which the Company will subsequently purchase. At September 30, 2007, these organizations have unused lines of credit of $210 million available to them. In addition, the Company had loan sale commitments of $314 million at September 30, 2007. Results of Operations Factors Affecting Net Interest Income Net Interest Margin Spread Analysis A net interest margin spread analysis for the Company’s on-balance sheet portfolio is as follows: Nine months endedSeptember 30, 2007 2006 Student loan yield 7.37 % 7.19 % Consolidation loan rebate fees (0.41 ) (0.43 ) Accreted interest on residual interests 0.25 0.08 Amortization of deferred loan origination and purchase costs (0.46 ) (0.57 ) Net yield 6.75 6.27 Cost of funds (5.05 ) (4.63 ) Net interest margin 1.70 % 1.64 % The Company’s net interest margin is affected by a variety of factors, including the interest rate environment, regulatory actions and competition. Most FFEL Program loans qualify for the federal government’s SAP.Whenever the stated interest rate on these FFEL Program loans provides less than prescribed rates of return, as defined by the Higher Education Act, the federal government makes a SAP. The CCRA Act reduced SAP for new loans originated on or after October 1, 2007.The impact of this reduction in SAP will be gradual as the amount of loans originated after October 1, 2007 increases. See Regulatory Impacts on page 25 for information on the CCRA Act. The Company’s net interest margin increased slightly during the nine months ended September 30, 2007 compared to the same period last year due to increases in interest earned that outpaced increases in funding costs. At September 30, 2007 and 2006, the outstanding borrowings had contractual weighted average interest rates of 5.4% and 5.3%, respectively. Rate/Volume Analysis The following table shows the contribution to year-over-year changes in net interest income (interest income less interest expense) due to changes in both the weighted average balances and interest rates of loan assets and funding liabilities: Nine months ended September 30, 2007 vs. the nine months endedSeptember 30, 2006 Increase (decrease) due to change in: (Dollars in millions) Volume Rate Net Interest earning assets $ (135.4 ) $ 85.5 $ (49.9 ) Interest bearing liabilities (104.7 ) 78.5 (26.2 ) Net interest income $ (30.7 ) $ 7.0 $ (23.7 ) Quarter Ended September 30, 2007 Net interest income Net interest income for the quarter ended September 30, 2007 was $100 million as compared to $98 million for the quarter ended September 30, 2006.The $2 million or 2% increase is primarilydue to the increase in net interest margin, partially offset by decreasing loan portfolio balances. See
